Citation Nr: 0504450	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  03-23 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for a skin tumor on the 
right upper arm, claimed as skin cancer.

2.  Entitlement to service connection for squamous cell 
carcinoma of the lower lip.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for coronary artery 
disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to March 
1968.

These matters come to the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied the benefits sought on appeal.  The veteran perfected 
an appeal of that decision.

In May 2004 the veteran testified at a personal hearing which 
was chaired by the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.

The Board notes that following the May 2004 hearing, the 
veteran submitted additional evidence in support of his 
claim.  He has, however, waived his right to have this 
evidence considered by the RO in the first instance.  See 
Disabled American Veterans, et. al. v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (the Board does not 
have authority to consider evidence in the first instance); 
38 C.F.R. § 20.1304 (2004).  The Board finds, therefore, that 
it can adjudicate the veteran's appeal without remanding the 
case to the RO.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and fulfilled the duty to assist him 
in developing that evidence.

2.  The preponderance of the probative evidence of record 
indicates that the skin tumor on the right upper arm is not 
related to an in-service disease or injury.

3.  The preponderance of the probative evidence of record 
indicates that the squamous cell carcinoma of the lower lip 
is not related to an in-service disease or injury.

4.  The preponderance of the probative evidence of record 
indicates that hypertension is not related to an in-service 
disease or injury.

5.  The preponderance of the probative evidence of record 
indicates that coronary artery disease is not related to an 
in-service disease or injury.


CONCLUSIONS OF LAW

1.  A skin tumor on the right upper arm, claimed as skin 
cancer, was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).

2.  Squamous cell carcinoma of the lower lip was not incurred 
in or aggravated by active service, nor may it be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  

3.  Hypertension was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).

4.  Coronary artery disease was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the skin tumor on his right upper 
arm was caused by the inoculations that he received with an 
air gun while in service.  He also contends that the cancer 
on his lower lip was caused by sun exposure while serving in 
Vietnam.  He further contends that his hypertension and 
coronary artery disease were caused by his military service.

Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  VA has 
issued a regulation to implement the provisions of the VCAA, 
which is codified at 38 C.F.R. §3.159 (2004).  

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
38 C.F.R. § 3.159(b) (2004).

The RO notified the veteran of the information and evidence 
needed to substantiate his claim in May 2001 by informing him 
of the provisions of the VCAA and the specific evidence 
required to substantiate his claim for service connection.  
The RO also informed him of the information and evidence that 
he was required to submit, including any evidence in his 
possession, and the evidence that the RO would obtain on his 
behalf.  The RO informed him that although VA would make 
reasonable efforts to obtain the evidence he identified, it 
was ultimately his responsibility to provide the evidence in 
support of his claim.

The veteran has also been provided a copy of the appealed 
rating decision, a statement of the case, and a supplemental 
statement of the case.  In these documents the RO provided 
him notice of the law and governing regulations, the reasons 
for the determinations made regarding his claim, and the need 
to submit medical evidence that established entitlement to 
service connection.  In these documents the RO also informed 
him of the cumulative evidence previously provided to VA or 
obtained by VA on his behalf, and any evidence he identified 
that the RO was unable to obtain.  The Board finds that in 
all of these documents the RO informed the veteran of the 
evidence he was responsible for submitting, and what evidence 
VA would obtain in order to substantiate his claim.  
Quartuccio, 16 Vet. App. at 183.

In general, the statute and regulation provide that VA will 
also make reasonable efforts to help the veteran obtain 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  In a claim for compensation 
benefits, the duty to assist includes providing a VA medical 
examination or obtaining a medical opinion if VA determines 
that such an examination or opinion is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c) (2004).  

The RO has obtained the veteran's service medical records, 
and the private treatment records he identified.  The veteran 
provided testimony at a hearing before the undersigned in May 
2004.  The RO has not, however, obtained a medical opinion 
regarding the claimed nexus between his disabilities and 
military service.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reviewed the relevant subsection of the 
regulation, 38 C.F.R. § 3.159(c)(4)(i)(A)-(C) (2004), in 
Paralyzed Veterans of America, et. al., v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  The 
Federal Circuit noted that the regulation, unlike the 
statute, contained a requirement that the claimant establish 
that he or she has suffered an event, injury, or disease in 
service in order to trigger VA's obligation to provide a VA 
medical examination or obtain a medical opinion.  The Federal 
Circuit found that the regulation properly filled a gap left 
in the statute.  The Federal Circuit referenced a preceding 
section of the statute, 38 U.S.C.A. § 5103A(a)(2), which 
indicates that VA is not required to provide assistance to a 
claimant if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The 
Federal Circuit found that, if the evidence of record does 
not establish that the veteran suffered an event, injury, or 
disease in service, no reasonable possibility exists that 
providing a medical examination or obtaining a medical 
opinion could substantiate the claim.  In making this finding 
the Federal Circuit noted the arguments made by the Secretary 
that "a medical examination or opinion generally could not 
fill the gap left by the other evidence in establishing a 
service connection."  Paralyzed Veterans of America, et. 
al., 345 F.3d at 1356.  

In the instant appeal the veteran contends that the claimed 
disabilities are related to service.  As will be more fully 
explained below, his service medical records are silent for 
any complaints or clinical findings pertaining to a lesion on 
the right upper arm or lower lip, hypertension, or heart 
disease.  There is no evidence of him having any of the 
claimed disabilities for at least 20 years following his 
separation from service.  For these reasons the Board finds 
that a medical opinion is not necessary to decide the claim, 
in that any such opinion could not establish the existence of 
the claimed in-service injury.  See also Godfrey v. Brown, 
8 Vet. App. 113, 121 (1995) (the Board is not required to 
accept a medical opinion that is based on the veteran's 
recitation of medical history).

The veteran has not alluded to the existence of any other 
evidence that is relevant to his claim.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of his claim and that no reasonable possibility exists 
that any further assistance would aid him in substantiating 
his claim.  See 38 U.S.C.A. § 5103A (West 2002); Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001); 38 C.F.R. § 3.159(c) 
(2004).

Relevant Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2004).

Where a veteran served for 90 days in active service, and 
cardiovascular disease or a malignant tumor develops to a 
degree of 10 percent or more within one year from the date of 
separation from service, such disease may be service 
connected even though there is no evidence of such disease in 
service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the incurrence or 
aggravation of a disease or injury in service or during the 
presumptive period; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2004).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2004).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

Skin Tumor on the Right Upper Arm

The evidence shows that in May 1997 the veteran had a skin 
tumor removed from his right arm.  Pathology testing resulted 
in the conclusion that the tumor was an atypical 
fibroxanthoma, which was benign.  His claim is, therefore, 
supported by a current medical diagnosis of disability.  The 
evidence does not indicate, however, that he incurred a 
related disease or injury in service, or that the skin tumor 
is otherwise related to service.  Hickson, 12 Vet. 
App. at 253.

The veteran's service medical records are silent for any 
complaints or clinical findings of a disease or injury 
pertaining to the right upper arm.  Although he did receive a 
series of inoculations, the records do not indicate that he 
experienced any adverse reaction to any of the inoculations.

An April 1997 private treatment note shows that the veteran 
reported that the skin growth developed after he was 
inoculated by use of an air gun while in service.  In a 
December 2000 report the physician who treated the veteran 
for the skin tumor stated that the veteran had reported in 
April 1997 that he developed a nodule on his right shoulder 
following an air gun vaccination while in service.  The 
lesion was biopsied in May 1997 and determined to be an 
atypical fibroxanthoma, and it was excised.  The physician 
stated that he was unable to say whether the lesion was or 
was not secondary to a vaccination with an air gun.  The same 
physician stated in an August 2002 report that the pre-
cancerous lesion could be due to sun exposure during military 
service or sun exposure during all the years of the veteran's 
life, and that he was unable to say which.

In a May 2001 report another physician noted that the 
veteran's health problems included a history of skin cancer 
on the right shoulder.  That reference was, however, based on 
the veteran's reported history, in that the physician 
providing the report did not treat him for the skin lesion.  
The physician stated that "[a]s per the patient, these have 
been long standing, probably related to service."  The 
physician did not find that the skin tumor was, in fact, 
related to service; he re-iterated what the veteran had 
reported.  Because that conclusion was based on the veteran's 
reported history, and not on any clinical findings, it is not 
probative of a nexus to service.  See Godfrey, 8 Vet. App. 
at 121; see also LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) ("Evidence that is simply information recorded by a 
medical examiner, unenhanced by any medical comment by that 
examiner, does not constitute competent medical evidence . . 
. .").  

During the May 2004 hearing the veteran testified that 
following service his arm would bleed when he scratched it.  
His spouse stated that since April 1968 he had a red spot on 
his right upper arm about the size of a penny, which itched 
and would bleed when he scratched it.  She also stated that 
when the lesion was biopsied in 1997, it was determined to be 
cancerous.

The only evidence of record indicating that the skin tumor on 
the right upper arm is related to military service consists 
of the statements of the veteran and his spouse.  As lay 
persons, however, they are not competent to provide evidence 
on the etiology of a medical disorder.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  For that reason their 
statements are not probative of whether the skin tumor on his 
right upper arm is related to any incident of military 
service.

In summary, the medical evidence shows that the veteran had 
an atypical fibroxanthoma removed from his right upper arm in 
May 1997.  Contrary to his assertions, the skin tumor was not 
found to be cancerous.  His service medical records do not 
show that he incurred a related disease or injury in service, 
and none of the probative medical evidence indicates that the 
skin growth was related to service.  For these reasons the 
Board finds that the criteria for a grant of service 
connection are not met, and that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for a skin tumor on the right upper arm.

Squamous Cell Carcinoma of the Lower Lip

The medical evidence also shows that a lesion was removed 
from the veteran's lower lip in May 1988 that was determined 
to be squamous cell carcinoma.  He also had four pre-
cancerous lesions frozen in July 2002.  His claim is, 
therefore, supported by a current medical diagnosis of 
disability.  The evidence does not indicate, however, that he 
incurred a related disease or injury in service, or that the 
skin cancer is otherwise related to service.  Hickson, 12 
Vet. App. at 253.

As an initial matter the Board notes that the squamous cell 
carcinoma did not become manifest to a degree of 10 percent 
or more within one year of the veteran's separation from 
service in March 1968.  Service connection based on the 
presumptive provisions for chronic diseases is not, 
therefore, warranted.  38 C.F.R. §§ 3.307, 3.309 (2004).

The veteran's service medical records are negative for any 
complaints or clinical findings related to a skin disease 
manifested on the lips.  He did receive a contusion to the 
lower lip in April 1967 as the result of being hit in the 
mouth.  His separation document shows that he served in 
Vietnam for 11 months as a field wireman.

There is no evidence of the veteran having any skin disease 
pertaining to the lips prior to the May 1988 excision of the 
squamous cell carcinoma.  The records pertaining to that 
treatment show that in May 1988 the veteran reported a one-
year history of a sore on his lower lip that would not heal.  
The physician then noted that the veteran had a long history 
of smoking cigarettes and using intraoral tobacco.  He also 
had a strong family history of intraoral tumors.  The 
physician did not cite any other relevant history.

In the May 2001 report referenced above, the veteran's 
physician noted that the veteran's health problems included a 
history of skin cancer on the lower lip.  The physician then 
referenced the veteran's report of the disorder probably 
being related to service.  Because that conclusion was drawn 
by the veteran, and not the physician in reliance on clinical 
findings, it is not probative of a nexus to service.  See 
LeShore, 8 Vet. App. at 409.

As previously stated, the veteran's physician reported in 
August 2002 that the pre-cancerous lesions could be due to 
sun exposure during military service or sun exposure during 
all the years of the veteran's life, and that he was unable 
to say which.

During the May 2004 hearing the veteran testified that he 
wore his helmet when he was serving in Vietnam, and that he 
could not recall whether he was given any sun protection.  He 
also testified that after he was separated from service he 
operated heavy machinery to load coal, and denied that he was 
exposed to the sun as much as he had been while serving in 
Vietnam.  He also denied having any skin problems prior to 
1988.  He stated that the physician who treated him in 1988 
indicated that the skin cancer was due to his sun exposure in 
Vietnam.  He was not, however, able to provide such an 
opinion from the physician.

The only evidence of record indicating that the squamous cell 
carcinoma on the lower lip was related to the veteran's sun 
exposure during service consists of his own statements.  He 
is not competent, however, to provide evidence on the 
etiology of a medical disorder.  Grottveit, 5 Vet. App. 
at 93.  For that reason his statement is not probative of 
whether the cancer is related to any incident of military 
service.

In summary, the medical evidence shows that the veteran had 
squamous cell carcinoma removed from his lower lip in May 
1988, and additional pre-cancerous lesions frozen in July 
2002.  His service medical records do not show that he 
incurred a related disease or injury in service, and none of 
the probative medical evidence indicates that the cancer was 
related to service.  For these reasons the Board finds that 
the criteria for a grant of service connection are not met, 
and that the preponderance of the evidence is against the 
claim of entitlement to service connection for squamous cell 
carcinoma of the lower lip.

Hypertension and Coronary Artery Disease

Hypertension is defined as diastolic blood pressure that is 
predominantly 90 millimeters (mm.) or greater, and isolated 
systolic hypertension is defined as systolic blood pressure 
that is predominantly 160 mm. or greater with a diastolic 
blood pressure of less than 90 mm.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 4.104, 
Diagnostic Code 7101(Note 1) (2004).

The medical evidence shows that the veteran has hypertension 
and coronary artery disease.  His claim is, therefore, 
supported by current medical diagnoses of disability.  The 
evidence does not indicate, however, that he incurred a 
related disease or injury in service, or that the 
hypertension or heart disease is otherwise related to 
service.  Hickson, 12 Vet. App. at 253.

The hypertension or coronary artery disease did not become 
manifest to a degree of 10 percent or more within one year of 
the veteran's separation from service in March 1968.  Service 
connection based on the presumptive provisions for chronic 
diseases is not, therefore, warranted.  38 C.F.R. §§ 3.307, 
3.309 (2004).

The service medical records do not reflect any complaints or 
clinical findings related to any cardiovascular disorder.  
Medical evidence of the veteran having hypertension was first 
documented in January 1992.  The existence of coronary artery 
disease was first documented in September 1993, when he had a 
myocardial infarction.  He underwent three-vessel bypass 
surgery in November 1994.  At that time his treating 
physician noted that he had a 40-pack year smoking history.  
Other risk factors included high cholesterol and a positive 
family history for coronary disease.  He has continued to be 
treated for hypertension and coronary artery disease since 
then.

A May 2001 treatment note discloses that the veteran asked 
his physician to provide an opinion regarding the 
relationship between hypertension and coronary artery disease 
and his military service.  The physician stated that such a 
nexus was very difficult to determine, in that the physician 
did not have any medical records to establish the connection.  
He also stated, however, that he would provide a written 
opinion for the veteran.  That opinion has been referenced 
above, and indicates that the veteran had reported that the 
problems were probably related to service.  Because the 
conclusion that the disorders were probably related to 
service was based on the veteran's reported history, and not 
on any clinical findings, it is not probative of a nexus to 
service.  LeShore, 8 Vet. App. at 409.

In the May 2004 hearing the veteran testified that high blood 
pressure readings were documented during service, including 
his separation examination.  He denied having been given a 
diagnosis of hypertension prior to 1992.  His spouse 
testified that prior to 1992 his blood pressure fluctuated, 
but that he was not put on medication until March 1993.  His 
spouse also testified that his blood pressure was sometimes 
elevated on yearly physicals, but not sufficiently high to 
require treatment.

In summary, the medical evidence shows that the veteran has 
hypertension and coronary artery disease.  Contrary to his 
assertions, his service medical records do not reflect any 
elevated blood pressure readings, and there is no evidence of 
cardiovascular disease prior to January 1992.  His contention 
that the hypertension and coronary artery disease are related 
to service are not probative, because he is not competent to 
provide evidence of the etiology of a medical disorder.  
Grottveit, 5 Vet. App. at 93.  None of the probative evidence 
indicates that the hypertension or coronary artery disease 
are related to service.  For these reasons the Board finds 
that the criteria for a grant of service connection are not 
met, and that the preponderance of the evidence is against 
the claim of entitlement to service connection for 
hypertension and coronary artery disease.


ORDER

The claim of entitlement to service connection for a skin 
tumor on the right upper arm, claimed as skin cancer, is 
denied.

The claim of entitlement to service connection for squamous 
cell carcinoma of the lower lip is denied.

The claim of entitlement to service connection for 
hypertension is denied.

The claim of entitlement to service connection for coronary 
artery disease is denied.

	                        
____________________________________________
	Nancy R. Robin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


